

116 SRES 413 ATS: Designating the week of November 4 through November 8, 2019, as “National Veterans Small Business Week”.
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 413IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Rubio (for himself, Mr. Cardin, Mr. Risch, Ms. Cantwell, Mr. Grassley, Mrs. Shaheen, Mr. Romney, Mr. Booker, Mr. Cassidy, Ms. Hirono, Mr. Inhofe, Ms. Rosen, Mr. Young, Mrs. Feinstein, Mr. Moran, Mr. Reed, Mr. Braun, Mr. Blumenthal, Mr. Boozman, Mr. Kaine, Ms. Ernst, Mr. Jones, Mr. Alexander, Ms. Sinema, Mr. Scott of South Carolina, Mr. Barrasso, Ms. Collins, Mr. Isakson, Mr. Daines, Mr. Roberts, Mr. Kennedy, Mr. Lankford, Mr. Scott of Florida, Mr. Hawley, and Ms. McSally) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of November 4 through November 8, 2019, as National Veterans Small Business Week.
	
 Whereas the Armed Forces of the United States train individuals with the skills, discipline, and leadership necessary to establish and operate a successful business;
 Whereas there are more than 2,500,000 veteran-owned small businesses in the United States, employing more than 5,000,000 individuals;
 Whereas veteran-owned businesses make up nearly 10 percent of all businesses in the United States; Whereas veterans account for more than $1,100,000,000,000 in business receipts every year;
 Whereas veterans are 45 percent more likely to be self-employed than non-veterans; Whereas business ownership by women veterans has increased significantly, from 97,114 in 2007 to 383,302 in 2012;
 Whereas the Office of Veterans Business Development of the Small Business Administration is dedicated to maximizing the availability and usability of small business programs for—
 (1)veterans; (2)members of a reserve component of the Armed Forces of the United States;
 (3)members of the Armed Forces of the United States serving on active duty;
 (4)transitioning service members; and (5)the spouses, dependents, or survivors of those members and veterans;
 Whereas the Small Business Administration annually serves more than 200,000 veterans, service-disabled veterans, women veterans, members and veterans of the National Guard, members and veterans of a reserve component of the Armed Forces of the United States, and military spouses;
 Whereas the entrepreneurship training program of the Small Business Administration, Boots to Business, has trained more than 100,000 service members, veterans, and spouses of service members and veterans since launching in 2013;
 Whereas the Small Business Administration hosts events honoring National Veterans Small Business Week from November 4 through November 8, 2019;
 Whereas the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives celebrate National Veterans Small Business Week during the week of November 4 through November 8, 2019; and
 Whereas the week of November 4 through November 8, 2019, would be an appropriate time to celebrate National Veterans Small Business Week: Now, therefore, be it
	
 That the Senate joins with the Small Business Administration in— (1)designating the week of November 4 through November 8, 2019, as National Veterans Small Business Week;
 (2)supporting the goals and ideals of National Veterans Small Business Week; (3)celebrating the millions of individuals in the United States, especially veterans of the United States and the spouses of those veterans, who benefit from the programs of the Small Business Administration; and
 (4)expressing appreciation for the continued service to the United States by the veterans of the United States through small business ownership and entrepreneurship.